EXHIBIT 99.1 Occidental Petroleum Corporation 2013 Annual Meeting of Stockholders Stephen I. Chazen President and Chief Executive Officer Permian Basin Solid Returns, Free Cash Flow Solid Returns, Free Cash Flow Production (Mboepd) Reserves at 12/31/2012 (Mmboe) CapEx ($MM) Pretax Earnings ($MM) Cash Before Tax ($MM) Unconventional Opportunities Unconventional Opportunities Production (Mboepd) Reserves at 12/31/2012 (Mmboe) CapEx ($MM) Pretax Earnings ($MM) Unconventional Opportunities Middle East/North Africa Growth, Highly Profitable Production (Mboepd) Reserves at 12/31/2012 (Mmboe) CapEx ($MM) Pretax Earnings ($MM) Cash After Tax ($MM) Growth, Highly Profitable Ray & Steve
